United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-4072
                                   ___________

Oscar D. Heffner,                       *
                                        *
             Appellant,                 *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
City of St. Louis; St. Louis City       * Eastern District of Missouri.
Department of Public Safety, Division *      [UNPUBLISHED]
of the Building Inspection, City of St. *
Louis, MO; Newton McCoy, Judge;         *
St. Louis City Assessor’s Office,       *
                                        *
             Appellees.                 *
                                   ___________

                         Submitted: May 7, 2003

                              Filed: May 14, 2003
                                   ___________

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
                        ___________

PER CURIAM.

     Oscar D. Heffner appeals from the district court’s1 dismissal of his civil
complaint. Having carefully reviewed the record de novo and having considered the


      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
parties’ briefs, we conclude that the district court properly dismissed Heffner’s
complaint and that an extended opinion is not warranted in this case.

      The judgment is affirmed. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-